328 F.2d 610
Levy PARISH, Appellant,v.UNITED STATES of America, Appellee.
No. 21046.
United States Court of Appeals Fifth Circuit.
Feb. 28, 1964.

J. B. Hodges, Lake City, Fla., for appellant.
Samuel S. Jacobson, Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from an order dismissing a complaint brought under the Federal Tort Claims Act, Title 28 U.S.C.A. 2674 and 1346(b), for the negligent infliction of a gunshot wound on appellant by a Florida State Beverage Agent during a still raid near the Georgia-Florida line.  The raid was a joint operation with one Federal Agent, the Florida Agent and two State of Georgia Agents taking part in it.


2
The findings of fact and conclusion of law that the agent was free from negligence are amply supported by the record before us, and the applicable legal authorities.  See Hutchison v. Lott, 1st Dist. Ct. of App., Fla.1959, 110 So. 2d 442; and United States v. Folk, 4 Cir. 1952, 199 F.2d 889.  The injury suffered was accordingly not compensable under the Federal Tort Claims Act, and it was not necessary for the district court to decide whether the state employee occupied such status at the time as would make his conduct the responsibility of the United States under the Federal Tort Claims Act.


3
The judgment is affirmed.